Case 2:18-cv-07480-JAK-MRW Document 161 Filed 01/04/19 Page 1 of 2 Page ID #:3288




    1
    2
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 MICHAEL LAVIGNE, et al.,               CASE NO. 2:18-cv-07480-JAK (MRWx)
   12              Plaintiffs,
                                             ORDER RE STIPULATION FOR
   13        vs.                             RESCHEDULING OF HEARING ON
                                             MOTION TO DISMISS (DKT. 160)
   14 HERBALIFE LTD., et al.,
   15              Defendants.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:18-cv-07480-JAK-MRW Document 161 Filed 01/04/19 Page 2 of 2 Page ID #:3289




    1        The parties having stipulated to reschedule the hearing on Defendants’
    2 Motion to Dismiss, and good cause showing, the Stipulation is hereby GRANTED.
    3 It is ordered that the January 28, 2019 hearing on Defendants’ Motion to Dismiss
    4 will be continued to February 11, 2019.
    5        IT IS SO ORDERED.
    6
    7 Dated: January 4, 2019
    8                                           JOHN A. KRONSTADT
                                                UNITED STATES DISTRICT JUDGE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                2
